Citation Nr: 1208992	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  91-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a duodenal ulcer, from May 20, 1988, to October 3, 1989, on appeal from an initial grant of service connection. 

2.  Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer, from October 4, 1989, on appeal from an initial grant of service connection. 

3.  Entitlement to an evaluation in excess of 10 percent for the residuals of a right knee cartilage injury, from September 24, 1987 on appeal from an initial grant of service connection. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1943 to October 1945. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran moved to Florida and the RO in St. Petersburg, Florida has assumed jurisdiction.  

The Veteran's appeals for increased ratings for his ulcer and right knee disability were initially before the Board in August 1991.  At that time, the ulcer disability was evaluated as 10 percent disabling and the right knee condition was assigned a noncompensable evaluation.  These issues were remanded to the RO for additional development.  While the claim was being developed and reviewed by the RO, an RO hearing officer issued a decision in April 1995 that granted a 10 percent rating for the right knee disability, effective November 2, 1994.  A July 1996 rating decision increased the evaluation for the duodenal ulcer to 20 percent, effective October 3, 1989.  This rating action also changed the effective date of the 10 percent evaluation for the right knee disability to October 3, 1989.  The Veteran continued to express disagreement with the evaluations assigned and thus they remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In June 1999, the Board once again remanded the two issues for the purpose of obtaining additional information, including the accomplishment of VA examinations.  The Board in January 2003 then denied increased evaluations for the Veteran's service-connected duodenal ulcer.  The Board granted a 10 percent evaluation for the Veteran's right knee disorder from September 24, 1987 to October 1989 and denied a higher rating for the right knee from October 1989.  The Veteran was informed of that action and he subsequently appealed to the US Court of Appeals for Veterans Claims (hereinafter the Court). 

After reviewing the January 2003 Board Decision, the Court vacated the decision with respect to these issues based principally on a finding of an inadequate VA knee examination.  The Court did not specifically comment on the issue involving the duodenal ulcer other than to note that another examination of the ulcer should occur.  Thus, in February 2006, the Board remanded the appeal to comply with the Court's decision.  In September 2007, October 2008, and again in December 2010, the Board remanded the claim.  The Board is satisfied that there was substantial compliance with the most recent remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The claim has since been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  From May 20, 1998 to October 3, 1989, the Veteran's duodenal ulcer was no more than mild.  

2.  Since October 3, 1989, the Veteran's ulcer was no more than moderate.  

3.  The Veteran's right knee cartilage disability is manifested by complaints of pain with decreased motion.  There is X-ray evidence of arthritis.  There is no evidence of additional impairment as a result of these factors, or of incoordination and excess fatigability.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 percent for a duodenal ulcer for the period from May 20, 1988, to October 3, 1989, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.114, Code 7305 (2002).  

2. The criteria for entitlement to an evaluation in excess of 20 percent for a duodenal ulcer from October 4, 1989, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Code 7305 (1999). 

3. The criteria for entitlement to a 10 percent evaluation for the residuals of a right knee cartilage injury, with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.71a, Codes 5003, 5010, 5259, 5260, 5261 (2011). 

4.  The criteria for a separate disability evaluation for limitation of flexion of the service-connected right knee have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), Diagnostic Code 5260 (2011); VAOPGCPREC 9-04 (September 17, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's initial evaluation claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical treatment and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

First, the RO has obtained VA outpatient records.  The Veteran was also afforded VA examinations in connection with his claims.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  Each examiner examined the Veteran and took a complete history.  The claims file was reviewed. The examinations provided adequate basis for rating the Veteran's disorders.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The examinations in this case are adequate upon which to base a decision.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2011). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Evaluations

The Veteran contends that the evaluations assigned to his service connected disabilities are insufficient to reflect their current level of severity. He argues that he experiences frequent symptoms as a result of his duodenal ulcer. Furthermore, the Veteran states that he has knee pain and instability. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria. 38 U.S.C.A. § 1155. Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent law states that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).  

Ulcer 

The record shows that entitlement to service connection for a duodenal ulcer was established in an October 1988 rating decision.  A 10 percent evaluation was assigned for this disability, effective from May 20, 1988.  This evaluation was increased to the current 20 percent rating in a July 1996 rating decision, effective from October 3, 1999.  

The Veteran's ulcer is evaluated under the rating code for duodenal ulcers.  Under this rating code, a severe duodenal ulcer is manifested by symptomatology including pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, and is evaluated as 60 percent disabling.  A moderately severe duodenal ulcer is manifested by symptomatology that is less than severe, but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, and is evaluated as 40 percent disabling.  A moderate duodenal ulcer has recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations, and merits a 20 percent evaluation.  A mild duodenal ulcer with recurring symptoms once or twice a year merits a 10 percent evaluation. 38 C.F.R. § 4.114, Code 7305. 

The evidence includes the report of a VA internal medicine examination dated June 1988.  A duodenal ulcer was said to have been first discovered in 1955 after an upper gastrointestinal study.  This was treated medically, but never required hospitalization.  The Veteran had not undergone an upper gastrointestinal study since that time.  Currently, he was not under medical care for an ulcer, was not on a special diet, and did not restrict what he ate in any manner.  His highest weight in the past year had been 163, and his current weight was 158 1/2 stripped.  He ate three meals each day, with an occasional bedtime snack.  The Veteran did not have nausea, emesis, or hematemesis.  He stated he would notice some pyrosis in the left upper abdomen with burning that sometimes moved into the esophagus, which was relieved by over the counter medication or water.  His bowel movements were well-formed, solid, and without blood, and he did not have chronic diarrhea.  An upper gastrointestinal study conducted at that time stated that the duodenal bulb was not grossly deformed, but noted a small ulcer on the greater curvature aspect of the bulb.  The diagnoses included pyrosis, and added that the findings of the upper gastrointestinal study showed that there was no obstruction.  

The Veteran appeared at a hearing before a hearing officer at the RO in November 1990.  He testified that he experiences abdominal pain. He complained of gas, and of his food coming back up. The Veteran said he did not drink coffee or heavy spices. He had experienced vomiting in the past, as well as occasional diarrhea. He was also constipated once in a while.  See Transcript. 

The Veteran underwent an additional VA examination in September 1992.  The history of his ulcer was noted.  The final diagnoses included peptic ulcer disease, controlled. 

At a November 1994 VA examination, the Veteran reported that his reflux symptoms were much improved on medication.  He had occasional heartburn, but no epigastric pain or weight loss.  His current weight was 167 pounds, which was also his maximum for the previous year.  He was not anemic, did not have vomiting, and did not experience recurrent hematemesis or melena.  The Veteran did experience heartburn.  The Veteran experienced three episodes each week of pain, which lasted for a few minutes.  The diagnoses included Barrett's with mild dysphagia, and gastroesophageal disease.  

A statement from a private doctor dated June 1996 said that he had treated the Veteran for gastroesophageal reflux disease for several years.  The Veteran had undergone a Nissin fundoplication, and had an uneventful recovery.  

VA treatment records show that the Veteran underwent an upper endoscopy in April 1997. The duodenum was normal.  A history of Barrett's was noted, as was evidence of a Nissin wrap on retroflexion. 

VA treatment records dated August 1999 to March 2000 show that the Veteran was seen on occasion for digestive complaints.  The March 2000 records indicate that the Veteran had controlled reflux disease.  Follow-up records showed that his weight remained stable, and that his Barrett's did not progress. 

The Veteran was afforded an additional VA examination of the stomach in December 1999. He did not experience vomiting.  The Veteran had regular bowel movements, without hematemesis or melena, diarrhea, or constipation.  He did experience heartburn.  He did not have episodes of colic, distention, or nausea.  On examination, the examiner stated that no ulcer was documented.  The Veteran had not experienced weight gain or loss, he did not have anemia, and there was no abdominal pain or tenderness.  A review of an April 1998 endoscopy found inflammation of the distal esophagus, but no ulcers.  The diagnoses included reflux disease status post Nissin, and Barrett's esophagus.  After a review of the records, the examiner opined that strictly speaking, the duodenal ulcer was asymptomatic, and an ulcer had not been noted in endoscopies for four years.  The Veteran's current disability was the result of his gastroesophageal symptoms, which were at a moderate level. 

The Board is unable to find that an evaluation in excess of 10 percent for a duodenal ulcer for the period from May 20, 1988, to October 3, 1989 is warranted.  The only pertinent evidence regarding this time period is the report of a June 1988 VA examination.  This examination shows that the Veteran was not under medical care for an ulcer, was not on a special diet, and did not restrict what he ate in any manner.  His highest weight in the past year had been 163, and his current weight was 158 1/2 stripped.  He did not have anemia, nausea, emesis, or hematemesis.  An upper gastrointestinal study revealed an ulcer without deformity.  There was no evidence of any incapacitating episodes.  The Board finds that the Veteran's duodenal ulcer could be characterized as no more than mild during this period, which warrants continuation of the 10 percent evaluation that was already in effect. 38 C.F.R. § 4.114, Code 7305. 

The Board also finds that an increased evaluation for a duodenal ulcer for the period from October 4, 1989, is not warranted.  The evidence from October 1989 does not show that the Veteran required treatment for his ulcer, and there is no indication of weight loss, anemia, vomiting, hematemesis, melena, or incapacitating episodes of any duration.  There is no indication that his ulcer has resulted in an impairment of his health.  The 1992 examination said that the ulcer was controlled.  The December 1999 VA examiner opined that the Veteran's duodenal ulcer was asymptomatic, and that his current complaints were attributable to a gastroesophageal disability.  The evidence shows that the Veteran has not sought treatment for his ulcer for many years, and that his examinations between 1992 and December 1999 did not contain a current diagnosis of a duodenal ulcer.  The Board notes that service connection has been established for a gastroesophageal disability, and the symptomatology attributable to that disability is not for consideration in the evaluation of the duodenal ulcer.  

When the Veteran was examined by VA in June 2006, it was noted that his weight was stable.  There was no abdominal pain and no signs of anemia.  There was no tenderness.  The examiner found that the Veteran did not have a peptic ulcer in 2003 and that there was no reason to believe that he had one now.  

In an August 2006 addendum a VA physician stated that the Veteran's weight at the time of his prior VA examination was 163 pounds and was stable.  It was also stated that at the time of the examination, the Veteran did not have a duodenal ulcer or recurrent incapacitating episodes secondary to duodenal ulcer.  

The Veteran was examined in February 2009.  The claims file was reviewed.  The Veteran complained of having heartburn and that his stomach hurt.  It was noted that he took antacids.  It was noted that there were no periods of incapacitation due to stomach or duodenal disease.  There were no signs of significant weight loss or malnutrition.  The examiner diagnosed, duodenal ulcer. 

In April 2010, a VA examiner offered a supplemental ulcer opinion.  It was stated that helicobacter pylori bacteria were not present and that examination reports did not document the presence of anemia, weight loss or bedrest prescribed by a physician.  

The Veteran was examined by VA in June 2011.  He denied hematemesis, melena, regurgitation, heartburn, pyrosis, vomiting or nausea.  The examiner stated that there was no evidence of weight loss, malnutrition or anemia.  The examiner reported that there was insufficient evidence to show a diagnosis of duodenal ulcer.  

Upon review the evidence does not show that the Veteran's service connected ulcer disorder is manifested to the degree that a higher evaluation is warranted from October 1989.  Therefore, as the Veteran's duodenal ulcer cannot be said to be more than moderate in severity, an evaluation in excess of 20 percent may not be assigned at any point during the relevant time period. 


Right Knee 

Entitlement to service connection for a cartilage injury to the right knee with degenerative changes was established in an October 1988 rating decision.  A zero percent evaluation was assigned for this disability, effective from September 24, 1987.  An April 1995 rating decision increased the evaluation to the current 10 percent rating, effective from November 2, 1994.  The effective date of the 10 percent evaluation was changed to October 3, 1989, in a July 1996 rating decision.  Subsequently, in January 2003, the Board granted a 10 percent rating for the period beginning in September 1987.  

The Veteran's right knee disability is evaluated under the rating code for degenerative arthritis. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved. If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups. 38 C.F.R. § 4.71a, Code 5003, 5010.  

Limitation of extension to 45 degrees is evaluated as 50 percent disabling. Limitation of extension to 30 degrees receives a 40 percent evaluation. 20 degrees of extension is evaluated as 30 percent disabling. Limitation of extension to 15 degrees merits a 20 percent evaluation. Limitation of extension to 10 degrees is evaluated as 10 percent disabling. Limitation of extension to 5 degrees is evaluated as 0 percent disabling. 38 C.F.R. § 4.71a, Code 5261. 

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling. Limitation of flexion to 30 degrees merits a 20 percent evaluation. Limitation of flexion to 45 degrees warrants a 10 percent evaluation. Limitation of flexion to 60 degrees is evaluated as zero percent disabling. 38 C.F.R. § 4.71a, Code 5260. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

In addition, 38 C.F.R. § 4.71a , Code 5259 states that removal of the semilunar cartilage of a knee is evaluated as 10 percent disabling when it is symptomatic. 

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45. Functional impairment due to pain must be considered.  38 C.F.R. § 4.59. 

The evidence includes the report of a June 1988 VA examination.  The Veteran gave a history of a knee injury in service.  His primary current problem was pain.  On examination, the Veteran appeared to be having a little trouble carrying weight on his right side.  He had a positive McMurray test for the external meniscus on the right side that he did not have on the left, which strongly suggested a cartilage injury.  The range of motion of the knee seemed to be fairly normal.  The drawer sign was negative, and there was no increased rotary instability.  The medial and lateral collateral ligaments appear to be intact on both sides. There was no point tenderness.  The diagnoses included history of traumatic injury, right knee with findings now indicative of internal derangement and traumatic arthritis with findings as described, symptomatic. 

An April 1992 VA examination stated that the Veteran could go through the normal range of motion without any discomfort or hesitation. He could flex his right knee to 130 degrees without discomfort. There was no swelling, tenderness, inflammation, or deformity. An X-ray study of the right knee revealed an old fibula fracture. The diagnoses included old fibular fracture of the right knee. 

At a September 1992 VA orthopedic examination, minimal pain and clicking was noted on flexion of the right knee to approximately 75 degrees. The final diagnoses included degenerative joint disease of the right knee. 

The Veteran underwent an additional VA examination in November 1994. He complained of pain when walking or sitting. The range of motion was from zero to 110 degrees. The anterior drawer, Lachman, and posterior drawer signs were all negative. The knee was positive for laxity at 1+ to 2. An X-ray study revealed slight joint space narrowing. The diagnoses for the right knee included mild knee laxity, and mild degenerative joint disease. 

VA treatment records from April 1997 include the report of an X-ray study of the right knee. The impression was very mild degenerative joint changes, with no fracture or dislocation. He had complaints of chronic right knee pain at the area of the medial tibiale plateau in May 1997. The Veteran currently ranked the pain as five on a scale of one to ten. Objective findings showed that the Veteran ambulated with a cane, and was in no apparent distress. There was increased pain to palpation of the medial plateau of the right knee. Flexion and extension was within normal limits. June 1997 records show that the Veteran was seen for complaints of pain in his right knee. He rated his pain as a three on a scale of one to ten. 

At a December 1999 VA examination, the Veteran complained of pain in his right knee with occasional weakness. He would experience flare-ups in knee pain once every two months, and these generally lasted for one or two days. The flare-ups would be precipitated by walking for 15 to 20 minutes, and alleviated by medication. The flare-ups would result in limited range of motion. The Veteran used a cane to ambulate. On examination, the Veteran had zero degrees of extension, and 130 degrees of flexion. Pain would begin at 130 degrees of flexion. The only additional limitation during flare-ups that was noted was pain. Painful motion was objectively confirmed by guarding. There was no effusion. The knee was stable without crepitus. Quadriceps strength was 4+/5. The diagnoses included prepatellar bursitis/tendonitis, and mild to moderate degenerative joint disease of the right knee. The tendonitis contributed to quadriceps weakness. A review of the records showed that there was no instability of the ligaments or weakness of the right quadriceps, no ankylosis, and no evidence of subluxation prior to the current examination. 

On VA examination in July 2006, the Veteran complained of right knee pain and giving way.  There were no episodes of dislocation or recurrent subluxation.  There was no arthritis.  Motion was from -5 to 0 extension to 70-90 on flexion with pain. There was no effusion and there was joint line tenderness.  No instability was noted.  The diagnosis was degenerative arthritis of the right knee with internal derangement and no ankylosis. 

The Veteran was examined by VA in June 2008.  The claims file was reviewed.  There were no symptoms of arthritis.  He was able to stand for 15 minutes.  There was no giving way and no instability.  There was pain and stiffness but no weakness, locking, effusion, dislocation or subluxation.  He had flare-ups weekly with pain.  Extension was from -3 and flexion was to 105.  There was no ankylosis.  There was crepitus.  X-rays showed mild degenerative arthritis.  The examiner noted that the right knee had some mild limitation of motion but was relatively pain free and is fairly normal within the functional range of motion.  The diagnosis was right knee degenerative joint disease.  

The Veteran was examined by VA in March 2009.  The claims file was reviewed.  He complained of right knee pain.  He complained of weakness, giving way, instability, locking and incoordination.  Examination revealed crepitus and grinding. Motion was from 0 to 110.  Moderate degenerative arthritis of the right knee was diagnosed.  

The Veteran was examined in March 2010.  He complained of right knee pain stiffness.  Examination showed crepitus and grinding without instability.  Flexion was from 0 to 115 degrees.  There was no ankylosis.  The finding was, right knee, very minor findings.  

The Board finds that a 10 percent evaluation is proper for the Veteran's right knee disability for the entire appeal period beginning from September 24, 1987.  The June 1988 VA examination found that there was internal derangement of the Veteran's right knee. He complained of knee pain, and the diagnosis noted that the Veteran's knee disability was symptomatic.  

The relevant examinations thereafter have each demonstrated zero degrees of extension, and anywhere from 75 to 130 degrees of flexion.  None of these measurements represent limitation of motion of such severity that a 20 percent evaluation would be assigned under either of the appropriate rating codes.  38 C.F.R. § 4.71a, Code 5260, 5261.  Therefore, entitlement to an increased evaluation under these rating codes is not warranted. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the record includes no medical findings of instability or subluxation.  There is no showing of ankylosis, thus a higher rating under DC 5256 is not for consideration.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5258, while the record clearly documents the fact that the Veteran has a problem with right knee pain, the Board finds that the record is negative for objective evidence of "frequent episodes" of locking and effusion.  The Board has reached this conclusion even though the Veteran is competent and credible to report on what he can see and feel, such as pain, swelling, and locking, because he does not ever claim that his right knee adverse symptomatology includes frequent episodes of all three problems.  See Jandreau, supra; Buchanan, supra; Charles, supra.  Accordingly, the Board finds that the Veteran does not meet the criteria for an increased rating under Diagnostic Code 5258.   

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of the knee is not limited to at least 45 degrees and that extension of the knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  The Board has considered entitlement to an increased evaluation under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, but additional impairment due to pain, weakness, incoordination, and excessive fatigability has not been demonstrated by the record.  The evidence shows consistent complaints of right knee pain.  However, there is no evidence of any increase in impairment due to pain such as to warrant a higher rating.  Therefore, these provisions do not provide a basis for an evaluation in excess of 10 percent. 

Arthritis

The record shows X-ray evidence of arthritis.  Flexion has been noted to be 
From 75 to 130 degrees.  This is noncompensable under DC 5260.  In this regard, the Board notes that the Veteran demonstrated pain on motion as well.  Thus, as noted above, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  Therefore, as the evidence demonstrates noncompensable but limited flexion as well as X-ray evidence of arthritis, the Veteran warrants a separate 10 percent evaluation for arthritis and limitation of leg extension.  5010-5260; see also 38 C.F.R. § 4.59.

With respect to the Veteran's claims, the Board has also considered his lay statements that his disabilities are worse.  His statements focus primarily on his level of pain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

In this case, the Veteran is competent to report symptoms related to pain as to his knee and his ulcer disorder because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Extra Schedular

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms cause impairment; however, such impairment is contemplated by the rating criteria.  The rating criteria reasonably describe the Veteran's disabilities.  Referral for consideration of an extraschedular rating is, therefore, not warranted.  

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a duodenal ulcer for the period from May 20, 1988, to October 3, 1989, is denied. 

Entitlement to an evaluation in excess of 20 percent for a duodenal ulcer from October 4, 1989, is denied. 

Entitlement to an evaluation in excess of 10 percent from September 24, 1987, to October 3, 1989 is denied.  

Entitlement to an evaluation in excess of 10 percent for the residuals of a right knee cartilage injury, with degenerative changes, from October 4, 1989, is denied. 

A separate 10 perccent rating for arthritis of the right knee is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


